Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62/981932 filed on February 26th, 2020 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on June 9th, 2021, has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 20190204207) , and further in view of Tahara (US 20210041342).

With regards to claim 1, Chandler discloses a system (P004) comprising: a light source comprising two or more lasers (110, 330);  a light detection system comprising an unfiltered light scatter  detector (optical sensor 150) configured to detect scattered light from a sample in a flow stream irradiated by the two or more lasers (P0035, L3-7); and a processor comprising memory operably coupled to the processor (P0038), wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to: generate one or more data signals in response to scattered light from each of the two or more lasers detected by the unfiltered light scatter detector (P0038). Chandler does not disclose the processor determines one or more parameters of data acquisition based on the generated data signals from the unfiltered light scatter detector. However, Tahara discloses a processor that determines one or more parameters of data acquisition based on the generated data signals from the unfiltered light scatter detector (P0110-P0111). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the processor as disclosed by Chandler determine data acquisition parameters as disclosed by Tahara in order to ensure the device is calibrated correctly to detect target particles.

With regards to claim 6, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Tahara does not directly disclose wherein the memory further comprises instructions which when executed by the processor, cause the processor to identify a position of a particle in the flow stream in response to the generated data signals from the unfiltered light scatter detector. However, the examiner takes Official Notice that the detection of particle position is known in the art and therefore is rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention to ensure proper further processing such as sorting.

With regards to claim 7 Chandler and Tahara disclose all the elements of claim 6 as outlined above. Chandler does not disclose wherein the memory further comprises instructions which when executed by the processor, cause the processor to generate one or more particle sorting parameters in response to the data signals from the unfiltered light scatter detector.
However, Tahara discloses wherein the memory further comprises instructions which when executed by the processor, cause the processor to generate one or more particle sorting parameters (sorting unit 14) in response to the data signals from the unfiltered light scatter detector (P0100). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the sorting unit disclosed by Tahara to the system disclosed by Chandler in order to improve efficiency by not having to transfer the target particles to another device for further processing. 

With regards to claim 8, Chandler and Tahara disclose all the elements of claim 7 as outlined above. Chandler does not disclose wherein the one or more particle sorting parameters comprises particle sort timing. However, Tahara discloses wherein the one or more particle sorting parameters comprises particle sort timing (P0101 L9-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the sorting timing as disclosed by Tahara in order to ensure an accurate sort. 

With regards to claim 9, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Chandler further discloses a flow cell for propagating the sample in the flow stream (Fig. 6).

With regards to claim 10, Chandler and Tahara disclose all the elements of claim 9 as outlined above. Chandler further discloses wherein the flow cell comprises a proximal end and a distal end (Fig. 6 not labeled) and the light source is configured to irradiate the sample in the flow stream at the distal end of the flow cell with one of the lasers (P0035, L6-9, P0050, L1-5).

With regards to claim 11 Chandler and Tahara disclose all the elements of claim 9 as outlined above. Chandler does not disclose wherein the memory further comprises instructions which when executed by the processor, cause the processor to generate one or more particle sorting parameters in response to the data signals from the unfiltered light scatter detector.
However, Tahara discloses wherein the memory further comprises instructions which when executed by the processor, cause the processor to generate one or more particle sorting parameters (sorting unit 14) in response to the data signals from the unfiltered light scatter detector (P0100). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the sorting unit disclosed by Tahara to the system disclosed by Chandler in order to improve efficiency by not having to transfer the target particles to another device for further processing. 

With regards to claim 12, Chandler and Tahara disclose all the elements of claim 11 as outlined above. Chandler does not disclose wherein the one or more particle sorting parameters comprises particle sort timing. However, Tahara discloses wherein the one or more particle sorting parameters comprises particle sort timing (P0101 L9-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the sorting timing as disclosed by Tahara in order to ensure an accurate sort. 

With regards to claim 13, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Chandler does not directly disclose wherein the light source comprises four or more lasers. However, this is considered a mere duplication of parts and is therefore rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention to add more lasers to create different wavelengths of light to detect many different types of particles (MPEP 2144.04.IV.B).

With regards to claim 14, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Chandler further discloses wherein the unfiltered light scatter detector is configured to detect forward scattered light from the sample (P0036, L1-10).

With regards to claim 15, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Chandler further discloses a filtered light scatter detector (optical sensor 320) configured to detect light scattered by the sample from one of the lasers of the light source.

With regards to claim 16, Chandler and Tahara disclose all the elements of claim 15 as outlined above. Chandler further discloses wherein the filtered light scatter detector comprises: a light scatter detector (P0053, L24-28); and an optical adjustment component that is configured to convey light scattered by the sample from the one laser to the light scatter detector (reflective surface 312).

With regards to claim 17, Chandler and Tahara disclose all the elements of claim 16 as outlined above. Chandler further discloses wherein the optical adjustment component comprises a bandpass filter (P0053, L24-28).

With regards to claim 18, Chandler and Tahara disclose all the elements of claim 15 as outlined above. Chandler further discloses wherein the light detection system comprises an optical adjustment component (reflective surface 140) configured to convey the scattered light from the sample to the unfiltered light scatter detector and to the filtered light scatter detector.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler and Tahara as applied to claim 1 above, and further in view of Scarcelli et al. (US 20180284010), hereafter Scarcelli.

With regards to claim 2, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Chandler and Tahara do not disclose wherein the one or more parameters of data acquisition comprises timing of particle irradiation by each of the two or more lasers. 
However, Scarcelli discloses wherein the one or more parameters of data acquisition comprises timing of particle irradiation by each of the two or more lasers (P0133). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the timing of particle irradiation in order to only irradiate one particle at a time thus improving accuracy. 

With regards to claims 3-4, Chandler and Tahara disclose all the elements of claim 1 as outlined above. Chandler and Tahara do not disclose wherein the memory further comprises instructions which when executed by the processor, cause the processor to adjust the one or more parameters of data acquisition based on the generated data signals from the unfiltered light scatter detector; herein adjusting one or more parameters of data acquisition comprises adjusting data acquisition duration.
However, Scarcelli discloses wherein the memory further comprises instructions which when executed by the processor, cause the processor to adjust the one or more parameters of data acquisition based on the generated data signals from the unfiltered light scatter detector; wherein adjusting one or more parameters of data acquisition comprises adjusting data acquisition duration (P0133 L4-6). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the timing of data acquisition in order to detect one particle at a time thus improving accuracy.

With regards to claims 5, Chandler, Tahara and Scarcelli disclose all the elements of claim 4 as outlined above. Chandler and Tahara do not disclose wherein adjusting data acquisition duration comprises decreasing the duration of data acquisition. 
Scarcelli does not directly disclose wherein adjusting data acquisition duration comprises decreasing the duration of data acquisition. However, Scarcelli discloses adjusting data acquisition duration in order to get multiple readings on one cell at a time (P0133, L4-6). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to decrease the data acquisition duration in order to detect one particle at a time thus improving accuracy.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler and Tahara as applied to claim 18 above, and further in view of Deka et al. (US 5909278), hereafter Deka.

With regards to claim 19-20, Chandler and Tahara disclose all the elements of claim 18 as outlined above. Chandler and Tahara do not disclose wherein the optical adjustment component comprises a wedged beam splitter.
However, Deka discloses a flow cytometer (Fig. 2) that uses a wedged beam splitter (18) to deflect a portion of a laser beam (Col. 9, L23-26). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a wedged beam splitter as disclosed by Deka in the system disclosed by Chandler and Tahara, in order to split the laser into multiple beams of light if necessary to detect many different particle types at the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653